Citation Nr: 0521890	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss prior to December 16, 2004.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
bilateral hearing loss assigning a noncompensable evaluation 
effective from May 30, 2001.  The veteran, his spouse, and 
his representative appeared before the undersigned Veterans 
Law Judge at a hearing at the RO in July 2003.

The Board previously remanded this case the Appeals 
Management Center (AMC) for additional development in May 
2004.  In a subsequent rating decision dated in April 2005, 
the AMC increased the evaluation of the veteran's bilateral 
hearing loss to 10 percent effective from December 16, 2004.  
As this is not a full grant of the benefit sought and the 
veteran did not indicate he was satisfied with this rating, 
the case has been returned to the Board. 


FINDINGS OF FACT

1.  Prior to December 16, 2004, the medical evidence showed 
that bilateral hearing loss was manifested by no greater than 
Level III hearing loss in the right ear and Level II hearing 
loss in the left ear.

2.  At VA audio examination on December 16, 2004, the medical 
evidence showed that bilateral hearing loss was manifested by 
no greater than Level III hearing loss in the right ear and 
Level V hearing loss in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to 
December 16, 2004 for bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA satisfied this duty by means of letters to the 
veteran from the RO dated in July 2001, prior to the February 
2002 rating decision, and June 2004, prior to the April 2005 
rating decision, as well as by the discussions in the rating 
decisions, statement of the case, and a supplemental 
statement of the case.  By means of these documents, the 
veteran was told of the requirements to reopen a previously 
denied claim, establish service connection, of the reasons 
for the denial of his claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  In addition to providing 
the VCAA laws and regulations, additional documents of 
record, to include the rating decisions of record, the 
statement of the case (SOC) and SSOCs have included a summary 
of the evidence, all other applicable law and regulations, 
and a discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's records.  There is no 
indication of any relevant records that the RO failed to 
obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
audiological examinations in 2002 and 2004. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

Analysis 

The RO granted service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable rating in February 
2003.  The veteran appealed this action, asserting that he 
did not understand the noncompensable rating.  The veteran 
reported that he saw an audiologist at Stanford approximately 
25 years ago and she told him his audio exam revealed he was 
exposed to loud noises.  He contends that while serving as a 
marine in WWII, he was exposed to excessive noise from the 
machine gunfire, mortars, naval guns, heavy artillery, combat 
explosions, and ship engines.  He explains that he is now 
legally blind and cannot read lips any longer and must depend 
on his hearing.  He continually has to ask people to repeat 
themselves or talk louder.  He and his spouse testified that 
his hearing loss affects his daily activities now that he is 
also legally blind.  Thus, the veteran argues that he is 
entitled a higher evaluation for his service-connected 
bilateral hearing loss.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist, must be conducted 
without hearing aids, and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a)(2004).

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect.  Based on the level 
of hearing impairment, a percentage evaluation is assigned to 
determine the level of compensation, ranging from 
noncompensable to 100 percent.  38 C.F.R. § 4.85(b) (2004).  
The CAVC noted that disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2004).  

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2004).  

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2004).  

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

A February 2002 VA examination report shows diagnosis of 
sensorineural hearing loss.  On audiological evaluation, pure 
tune thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
95
95
65
LEFT
20
65
85
80
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 90 in the left ear.

The veteran was scheduled for a VA audiological exam in June 
2004, but unfortunately missed this appointment as he misread 
the date and was out of town.  Another examination was 
scheduled.

On a December 16, 2004 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
95
105
70
LEFT
35
75
95
105
78

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 82 percent in the left ear.  The 
physician notes that the veteran wears bilateral hearing 
aids.

Following this examination, the VA increased the evaluation 
to 10 percent effective from the date of the examination.

The February 2002 VA audiometric findings when applied to the 
above cited rating criteria translate to literal designations 
of Level III in the right ear and Level II in the left ear.  
38 C.F.R. § 4.85 Table VI (2004).  Applying these findings to 
the Table shows that a compensable evaluation was not 
warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2004).  
Consequently, audiometric findings in the February 2002 does 
not support the assignment of a compensable evaluation.  

Applying the same rating criteria to the December 16, 2004 VA 
audiometric report, those findings translate to literal 
designations of Level III hearing in the right ear and Level 
V hearing in the left ear.  Applying these findings to the 
Table shows that an evaluation in excess of 10 percent is not 
warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2004).  Therefore, 
while the December 16, 2004 examination report supports the 
assignment of a 10 percent evaluation, the findings to 
support an evaluation in excess of 10 percent.  

The Board considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current evaluations of record.  While the Board is 
sympathetic to the veteran's situation due to his blindness, 
the Board notes, as previously stated, that the assignment of 
a disability rating for hearing impairment is derived from a 
mechanical application of the rating schedule to the specific 
numeric designations assigned after audiometry evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The application of the rating schedule to the test 
results demonstrates that a noncompensable rating is 
warranted for bilateral hearing loss.  See 38 C.F.R. § 4.7.  
The Board also finds that no audiological evaluation of 
record shows that the veteran's acuity falls under the 
exceptional patterns of hearing impairment as provided under 
38 C.F.R. § 4.86.  38 C.F.R. § 4.86 applies when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  Here, 
application of 38 C.F.R. § 4.86 is not warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
Here, the audiological evidence shows a measurable increase 
in hearing loss as of the date of the VA examination in 
December 2004, i.e., December 16, 2004.  Thus, the Board 
agrees with the decision to increase the evaluation to 10 
percent for bilateral hearing loss as of that date.  As there 
is no other medical or audiological evidence between the 
February 2002 examination and the December 2004 examination 
showing audiological testing, the Board finds that the 
effective date of the increase in evaluation is date of the 
December 2004 examination.  38 C.F.R. 3.400 (2004).

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral hearing loss prior to December 16, 2004, and an 
evaluation in excess of 10 percent for bilateral hearing loss 
thereafter.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Therefore, the claim is denied.  However, the 
veteran can reapply for a higher evaluation at any time.  

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which the veteran on appeal sought an increased evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial compensable evaluation prior to 
December 16, 2004 for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


